Citation Nr: 1317054	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-06 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee degenerative changes.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee degenerative changes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from May 1981 to September 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by which the RO, in pertinent part, denied entitlement to increased ratings for the Veteran's service-connected left and right knee disabilities.


FINDINGS OF FACT

1.  The service-connected left knee degenerative changes are manifested by some pain and some limitation of motion.

2.  The service-connected right knee degenerative changes are manifested by some pain and some limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee degenerative changes have not been met for the entire increased rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012).

2.  The criteria for a rating in excess of 10 percent for right knee degenerative changes have not been met for the entire increased rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issues decided herein.  The RO sent the Veteran a letter in April 2007 that informed him of the requirements needed to establish increased evaluations.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA treatment records, and the record contains private medical records supplied by the Veteran.  

The Veteran has been afforded adequate VA medical examinations on the issues of increased ratings for the service-connected left and right knee disabilities.  VA provided the Veteran with an examination in July 2007 and in December 2009.  The VA examiners reviewed the treatment records, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issues of increased ratings for service-connected right and left knee disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Although the last examination was provided in 2009, the Board concludes a remand for a more current examination is not warranted in this case.  There is no medical evidence, or argument from the Veteran, of a material change in symptomatology since he was last examined.  See 38 C.F.R. § 3.327(a).  The Board has reviewed the claims file, which shows little treatment for the service-connected knee conditions since the last examination, and the Veteran has not stated the conditions are worse.  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing a veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2012).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must also be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II (2012).  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent evaluation is for application where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees, and a 30 percent rating applies where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a.

Diagnostic Code 5261 pertains to limitation of leg extension.  Under that Code section, a 10 percent evaluation is for application where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent rating applies where extension is limited to 20 degrees. 
38 C.F.R. § 4.71a. 

As for Diagnostic Code 5257, a 10 percent rating contemplates slight knee impairment due to recurrent subluxation or lateral instability.  A 20 percent rating contemplates moderate impairment due to recurrent subluxation or lateral instability, and a maximum 30 percent rating is warranted for severe impairment of the knee.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5262, a 20 percent evaluation is for assignment for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent evaluation is for assignment with marked knee or ankle disability.  
38 C.F.R. § 4.71a.

VAOPGCPREC 9-2004 interprets that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

Further, regarding the question of entitlement to separate evaluations, VAOPGCPREC 23-97 interprets that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98.

Factual Background 

On July 2007 VA joints examination, the examiner noted that the Veteran walked without any form of cane or crutch assistance; gait was normal, and the Veteran did not use a brace on either knee.  Regarding both knees, there was no evidence of joint effusion.  There was no erythema, and no evidence of soft tissue swelling.  There was no evidence of warmth and no evidence of skin changes.  There was no tenderness to palpation.  Knee range of motion was from zero to 140 degrees bilaterally.  Range of motion did not change materially after repetitive motion or with resistance.  There was no evidence of collateral instability.  There was no patellar tenderness or instability.  X-ray studies showed mild bilateral degenerative joint disease, mild narrowing of the medial and patellofemoral joint spaces.  The examiner diagnosed mild degenerative arthritis of the knees.  There was no additional loss of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the knees.  The examiner indicated that the Veteran's knees caused no impairment of daily occupational activities.

A June 2008 VA medical notation indicates that the Veteran complained of bilateral knee pain that was worse with activity and that he used a cane for support.

A June 2008 magnetic resonance imaging (MRI) of the right knee revealed a tear of the posterior horn of the medial meniscus as well as mild to moderate osteoarthritis.  A June 2008 MRI of the left knee revealed mild to moderate osteoarthritis with no meniscal tear.  

On VA examination in December 2009, the examiner observed no instability of the knees and no patellar abnormalities.  There were no masses behind the knees.  As to the left knee, there was left knee crepitus as well as tenderness in the medial portion of the left knee next to the patella.  There was no left knee edema.  Left knee range of motion was from five to 115 degrees.  There was no change in left knee range of motion with repetitive range of motion exercises.  As to the right knee, range of motion was from five to 120 degrees; there was no change in right knee range of motion with repetitive range of motion exercises.  There was no crepitus.  There was some tenderness in the medial portion of the right knee next to the patella.  There was no edema.  An X-ray study of the knees revealed osteoarthritis with marginal spurring and narrowing of the joint spaces that was greater on the right.  Suprapatellar soft tissue prominence was noted.  The examiner diagnosed degenerative arthritis of the right and left knees.

Discussion

Under Diagnostic Codes 5003 and 5010, the Veteran, who is already in receipt of a 10 percent evaluation for each of his knees, is not entitled any further compensation.  38 C.F.R. § 4.71a.  Similarly, an evaluation in excess of 10 percent is not warranted for either knee under Diagnostic Code 5260, which pertains to limitation of flexion, even when considering the reduced range of motion expressed in the December 2009 VA examination report, as flexion of either knee is not limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  In addition, an evaluation in excess of 10 percent is not warranted for either knee under Diagnostic Code 5261, which pertains to limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Even when considering the reduced range of motion indicated in the December 2009 VA medical examination report, the extension of either knee is not limited to 15 degrees.  Id.

The Board cannot assign a 20 percent evaluation under Diagnostic Code 5262, which pertains to impairment of the tibia and fibula, as there is no indication in the record that these bones are implicated in any way with respect to either the left or right knee.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

An evaluation of 20 percent cannot be assigned to either knee under Diagnostic Code Diagnostic Code 5257, as such an evaluation contemplates moderate impairment due to recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  During the appeal period, the Veteran has been afforded two comprehensive VA examinations of the knees.  Over a span of several years, the VA examiners noted neither recurrent subluxation nor lateral instability with respect to the right or left knee, without which, a 20 percent evaluation cannot be assigned under this provision.  Id.

A 20 percent evaluation is not warranted for either knee under Diagnostic Code 5258, which pertains to dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Although a tear of the posterior horn of the medical meniscus of the right knee was noted on VA examination in July 2007, no dislocation was noted, and episodes of "locking," pain, and effusion into the joint are not present.  Thus, again, the criteria for a 20 percent evaluation under Diagnostic Code 5258 are not met with respect to either knee.  Id.

The Board acknowledges VAOPGCPREC 9-2004 where it was interpreted that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings previously discussed do not establish loss of either left or right knee flexion or left or right knee extension to a compensable degree, and separate evaluations pursuant to VAOPGCPREC 9-2004 are not appropriate.

Further, regarding the question of entitlement to separate evaluations, VAOPGCPREC 23-97 interprets that a claimant who has arthritis and instability of the knee may, in some circumstances, be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98.  No further compensation is warranted herein.  While the Veteran now uses a cane, he did not report, and the evidence does not otherwise reflect, recurrent subluxation or lateral instability.  Thus, a separate rating under Diagnostic Code 5257 need not be further considered regarding either knee.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  The Board has considered the foregoing.  However, no further compensation is warranted under them because the Veteran does not suffer from functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements with respect to either knee.  Indeed, as late as December 2009, range of motion appears to have been unchanged on repetition even though the Veteran had been complaining of bilateral knee pain.  Left and right knee range of motion does not appear to be limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

The Board is mindful of the Court's holding in Hart.  Herein, the Board has determined that an increased rating is not warranted for either knee even when taking into account the more severe symptomatology noted after the July 2007 VA examination.  No change in the evaluation is warranted for either knee even when taking into account that the Veteran's bilateral knee disability did increase in severity somewhat during the appeal period.  A staged rating need not be considered because there is no point during the appeal period where an evaluation in excess of 10 percent is warranted for either the left or right knee.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has been awarded a TDIU rating effective March 13, 2008.  The Board finds that a claim for a TDIU is not raised by the record for the period before March 13, 2008.  Specifically, the evidence of record fails to show that the Veteran was unemployable due to the service-connected right and left knee disabilities, and neither the Veteran nor his representative has contended as much.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.

The Board has been mindful of the "benefit-of-the-doubt" rule; however, in this case a preponderance of the evidence is against the claims for higher ratings, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination regarding either knee.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2012), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

The Board has considered Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the Court held that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Here, the Board has considered all symptomatology potentially related to a service-connected disability.

Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the schedular rating criteria contemplate the symptoms and impairment caused by the Veteran's service-connected disability of the knees.  The criteria specifically provide for ratings based on limitation of motion, including due to pain and other limiting orthopedic factors.  The service-connected left and right knee disability rating criteria specifically provide for ratings based on the presence of painful arthritis and limitation of motion.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca, supra. 

Because the schedular rating criteria are adequate to rate the Veteran's service-connected left and right knee disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation in excess of 10 percent for service-connected left knee degenerative changes is denied.

An evaluation in excess of 10 percent for service-connected right knee degenerative changes is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


